DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3, 7-9, 19, 20, 22, & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu et al. (US 20180161093 A1), hereinafter Basu.
Regarding claim 1, Basu discloses a catheter apparatus configured to be inserted into a body part of a living subject ([0049] & [0053]; Figure 2A—element 24), and comprising: an elongated deflectable element ([0053]; Figure 2A—element 17 & 19) including a distal end ([0053]; Figure 2A—element 80); an expandable basket assembly disposed at the distal end and comprising a plurality of splines ([0055] & [0056]; Figure 3 & 5—elements 30, 31, & 84) and a plurality of electrodes disposed on the splines ([0056]; Figure 3—element 33); an irrigation channel disposed in the elongated deflectable element ([0064]; Figure 2B—element 44); and an inflatable balloon ([0054] & [0055]; Figure 3—element 26) disposed in the expandable basket assembly (Figure 3—elements 30 & 84) and comprising a plurality of irrigation holes in fluid connection with the irrigation channel ([0054]; Figure 7—element 27).
Regarding claim 3, Basu discloses all of the limitations of claim 1, as described above. 
Basu further discloses wherein the splines are disposed circumferentially around the inflatable balloon ([0045]; Figure 3 & 6A—elements 30 & 26).
Regarding claim 7, Basu discloses all of the limitations of claim 1, as described above. 
Basu further discloses wherein respective ones of the splines include Nitinol ([0068]; Figure 6A—elements 81).
Regarding claim 8, Basu discloses all of the limitations of claim 7, as described above. 
Basu further discloses wherein the electrodes of the respective splines include Nitinol ([0068]).
Regarding claim 9, Basu discloses all of the limitations of claim 1, as described above. 
Basu further discloses wherein respective ones of the splines include respective polymer flex circuits ([0008], [0055], & [0057]).
Regarding claim 19, Basu discloses a medical system comprising: a catheter configured to be inserted into a body part of a living subject ([0049] & [0053]; Figure 2A—element 24), and including: an elongated deflectable element ([0053]; Figure 2A—element 17 & 19) including a distal end ([0053]; Figure 2A—element 80); an expandable basket assembly disposed at the distal end and comprising a plurality of splines ([0055] & [0056]; Figure 3 & 5—elements 30, 31, & 84) and a plurality of electrodes disposed on the splines ([0056]; Figure 3—element 33); and an inflatable balloon ([0054] & [0055]; Figure 3—element 26) disposed in the expandable basket assembly (Figure 3—element 30 & 84); and an ablation power generator configured to be connected to the catheter, and apply an electrical signal to at least one of the electrodes to ablate a tissue of the body part ([0046], [0052], & [0057]; Figure 1—elements 15 & 52) .
Regarding claim 20, Basu discloses all of the limitations of claim 19, as described above. 
Basu further discloses wherein the catheter includes an irrigation channel disposed in the elongated deflectable element ([0064]; Figure 2B—element 44), and wherein the inflatable balloon comprises a plurality of irrigation holes in fluid connection with the irrigation channel ([0054]; Figure 7—element 27).
Regarding claim 22, Basu discloses all of the limitations of claim 19, as described above. 
Basu further discloses wherein each of the splines includes an inner surface ([0057]; Figure 7—element 34 & 26; portion of spine substrate (34) that faces balloon body (26)) and an outer surface ([0057]; Figure 7—element 36), the electrodes being disposed on the inner and outer surface of respective ones of the splines ([0057] & [0058]; Figure 7—elements 33 & 38; contact electrode 33 is disposed on outer surface 36, wiring electrode 38 is disposed on inner surface facing balloon body 26).
Regarding claim 25, Basu discloses all of the limitations of claim 19, as described above. 
Basu further discloses wherein the ablation power generator is configured to apply the electrical signal between ones of the electrodes to perform irreversible electroporation of the tissue of the body part ([0052]; Figure 1—elements 15, 46, 50, & 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Sliwa et al. (US 20200163707 A1), hereinafter Sliwa.
Regarding claim 2, Basu discloses a catheter apparatus configured to be inserted into a body part of a living subject ([0049] & [0053]; Figure 2A—element 24), the apparatus comprising: an elongated deflectable element ([0053]; Figure 2A—element 17 & 19) including a distal end that extends along a longitudinal axis ([0053]; Figure 2A—element 80); an expandable basket assembly disposed proximate the distal end and comprising a plurality of splines ([0055] & [0056]; Figure 3 & 5—elements 30, 31, & 84) extending from the distal end of the deflectable element ([0056]; Figure 6A—element 31) to a distal spine connector ([0056]; Figure 3—element 32) and a plurality of electrodes disposed on the splines ([0056]; Figure 3—element 33); an inflatable balloon disposed in the expandable basket assembly ([0054] & [0055]; Figure 3—element 26), the balloon including a proximal balloon portion coupled to the distal end ([0056]; Figure 6A—element 28).
Basu does not disclose the balloon including a freely uncoupled distal balloon portion proximate the distal spine connector.
Sliwa teaches a balloon-in-basket ablation device ([0028]; Figure 2—element 100), the balloon including a freely uncoupled distal balloon portion proximate the distal spine connector ([0032]; Figures 2 & 3—element 105; balloon 105 and basket are not attached 103).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Sliwa, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and outer basket structure. As disclosed by Sliwa, the balloon and basket can be structurally separate which allows the two structures to be separately expandable or collapsible, as well as separately introducible ([0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Sliwa, as such a modification would allow for the structures to be separately expandable or collapsible, and introducible.
Regarding claim 3, Basu in view of Sliwa disclose all of the limitations of claim 2, as described above. 
Basu further discloses wherein the splines are disposed circumferentially around the inflatable balloon ([0045]; Figure 3 & 6A—elements 30 & 26).
Claims 4-6, 12-18, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Vrba et al. (US 20170348049 A1), hereinafter Vrba.
	Regarding claim 4, Basu discloses all of the limitations of claim 1, as described above.
	Basu does not disclose wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the splines facing the inflatable balloon.
	Vrba teaches an expandable ablation catheter ([0260] & [0261]; Figure 13A—elements 1300 & 1301) with an inner balloon ([0261]; Figure 13A—element 1301) and an outer expandable member ([0261]; Figure 13A—element 1300) carrying electrodes ([0261]; Figure 1303), wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the second expandable member facing the inflatable balloon ([0263]; a gap between the inner balloon and outer expandable member is between 0.05mm to 1.5mm).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and with an outer expandable member carrying electrodes. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, the gap between the two members allows for even distribution of fluid to the electrodes ([0263]), allows for an appropriate fluid flow and gap at each electrode, and allows for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow and gap at each electrode.
Regarding claim 5, Basu in view of Vrba disclose all of the limitations of claim 4, as described above.
Basu further discloses wherein each of the splines includes an inner surface ([0057]; Figure 7—element 34 & 26; portion of spine substrate (34) that faces balloon body (26)) and an outer surface ([0057]; Figure 7—element 36), the electrodes being disposed on the inner and outer surface of respective ones of the splines ([0057] & [0058]; Figure 7—elements 33 & 38; contact electrode 33 is disposed on outer surface 36, wiring electrode 38 is disposed on inner surface facing balloon body 26).
Regarding claim 6, Basu in view of Vrba disclose all of the limitations of claim 4, as described above.
Basu further discloses wherein the inflatable balloon and the expandable basket assembly include a distal end ([0056]; Figure 3—element 32 & 80D).
Basu does not disclose the apparatus further comprising a support element connected to the distal end of the inflatable balloon and the distal end of the expandable basket assembly configured to maintain the gap of at least one millimeter between the fully inflated balloon and at least thirty percent of the inner surface area of the splines facing the inflatable balloon.
Vrba further teaches a support element connected to the distal end of the inflatable balloon and the distal end of the outer expandable assembly ([0266]; Figure 13A, 13B1, & 13B2—element 1316 & 1320; outer expandable member is bonded at its distal end to distal end of cone (1320) of inner balloon (1301)) configured to maintain the gap of at least one millimeter between the fully inflated balloon and at least thirty percent of the inner surface area of the outer expandable assembly facing the inflatable balloon ([0263]; separated by a gap of 0.5mm to 1.5mm).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and an outer expandable member carrying electrodes. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, the separation gap allows for even distribution of fluid to the electrodes ([0263]), allows for an appropriate fluid flow and gap at each electrode, and allows for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow and gap at each electrode.
Regarding claim 12, Basu discloses a catheter apparatus configured to be inserted into a body part of a living subject ([0049] & [0053]; Figure 2A—element 24), and comprising: an elongated deflectable element ([0053]; Figure 2A—element 17 & 19) including a distal end ([0053]; Figure 2A—element 80); an expandable basket assembly disposed at the distal end and comprising a plurality of splines and a plurality of electrodes disposed on the splines ([0055] & [0056]; Figure 3 & 5—elements 30, 31, & 84); and an inflatable balloon ([0054] & [0055]; Figure 3—element 26) disposed in the expandable basket assembly (Figure 3—element 30 & 84).
Basu does not disclose wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the splines facing the inflatable balloon.
Vrba teaches an expandable ablation catheter ([0260] & [0261]; Figure 13A—elements 1300 & 1301) with an inner balloon ([0261]; Figure 13A—element 1301) and an outer expandable member ([0261]; Figure 13A—element 1300) carrying electrodes ([0261]; Figure 1303), wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the second expandable member facing the inflatable balloon ([0263]; a gap between the inner balloon and outer expandable member is between 0.05mm to 1.5mm).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and an outer expandable member carrying electrodes. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, as the gap allows for even distribution of fluid to the electrodes ([0263]), allows for an appropriate fluid flow and gap at each electrode, and allows for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow and gap at each electrode.
Regarding claim 13, Basu in view of Vrba disclose all of the limitations of claim 12, as described above. 
Basu further discloses wherein the splines are disposed circumferentially around the inflatable balloon ([0045]; Figure 3 & 6A—elements 30 & 26).
Regarding claim 14, Basu in view of Vrba disclose all of the limitations of claim 12, as described above. 
Basu further discloses wherein each of the splines includes an inner surface ([0057]; Figure 7—element 34 & 26; portion of spine substrate (34) that faces balloon body (26)) and an outer surface ([0057]; Figure 7—element 36), the electrodes being disposed on the inner and outer surface of respective ones of the splines ([0057] & [0058]; Figure 7—elements 33 & 38; contact electrode 33 is disposed on outer surface 36, wiring electrode 38 is disposed on inner surface facing balloon body 26).
Regarding claim 15, Basu in view of Vrba disclose all of the limitations of claim 12, as described above. 
Basu further discloses wherein the inflatable balloon and the expandable basket assembly include a distal end ([0056]; Figure 3—element 32 & 80D).
Basu does not disclose a support element connected to the distal end of the inflatable balloon and the distal end of the expandable basket assembly configured to maintain the gap of at least one millimeter between the fully inflated balloon and at least thirty percent of the inner surface area of the splines facing the inflatable balloon.
Vrba further teaches a support element connected to the distal end of the inflatable balloon and the distal end of the outer expandable assembly ([0266]; Figure 13A, 13B1, & 13B2—element 1316 & 1320; outer expandable member is bonded at its distal end to distal end of cone (1320) of inner balloon (1301)) configured to maintain the gap of at least one millimeter between the fully inflated balloon and at least thirty percent of the inner surface area of the outer expandable assembly facing the inflatable balloon ([0263]; separated by a gap of 0.5mm to 1.5mm).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and an outer expandable member carrying electrodes. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, the separation gap allows for even distribution of fluid to the electrodes ([0263]), allows for an appropriate fluid flow and gap at each electrode, and allows for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow and gap at each electrode.
Regarding claim 16, Basu in view of Vrba disclose all of the limitations of claim 12, as described above. 
Basu further discloses wherein respective ones of the splines include Nitinol ([0068]; Figure 6A—elements 81).
Regarding claim 17, Basu in view of Vrba disclose all of the limitations of claim 16, as described above. 
Basu further discloses wherein the electrodes of the respective splines include Nitinol ([0068]).
Regarding claim 18, Basu in view of Vrba disclose all of the limitations of claim 12, as described above. 
Basu further discloses wherein respective ones of the splines include respective polymer flex circuits ([0008], [0055], & [0057]).
Regarding claim 21, Basu discloses all of the limitations of claim 19, as described above. 
 Basu does not disclose wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the splines facing the inflatable balloon.
Vrba teaches an expandable ablation catheter ([0260] & [0261]; Figure 13A—elements 1300 & 1301) with an inner balloon ([0261]; Figure 13A—element 1301) and an outer expandable member ([0261]; Figure 13A—element 1300) carrying electrodes ([0261]; Figure 1303), wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the second expandable member facing the inflatable balloon ([0263]; a gap between the inner balloon and outer expandable member is between 0.05mm to 1.5mm).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and outer expandable member carrying electrodes. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, the gap between the two expandable structures allows for even distribution of fluid to the electrodes ([0263]), allows for an appropriate fluid flow and gap at each electrode, and allows for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow and gap at each electrode.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Sliwa and Vrba.
	Regarding claim 4, Basu in view of Sliwa disclose all of the limitations of claim 2, as described above.
	Basu does not disclose wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the splines facing the inflatable balloon.
	Vrba teaches an expandable ablation catheter ([0260] & [0261]; Figure 13A—elements 1300 & 1301) with an inner balloon ([0261]; Figure 13A—element 1301) and an outer expandable member ([0261]; Figure 13A—element 1300) carrying electrodes ([0261]; Figure 1303), wherein the inflatable balloon is configured to fully inflate so that there is a gap of at least one millimeter between the fully inflated balloon and at least thirty percent of an inner surface area of the second expandable member facing the inflatable balloon ([0263]; a gap between the inner balloon and outer expandable member is between 0.05mm to 1.5mm).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and an outer expandable member carrying electrodes. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, the gap allows for an appropriate fluid flow and gap at each electrode, and allows for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow at each electrode, and allow create space for electrode wires to extend and run along the space between the inner and outer expandable member.
Regarding claim 5, Basu in view of Sliwa and Vrba disclose all of the limitations of claim 4, as described above.
Basu further discloses wherein each of the splines includes an inner surface ([0057]; Figure 7—element 34 & 26; portion of spine substrate (34) that faces balloon body (26)) and an outer surface ([0057]; Figure 7—element 36), the electrodes being disposed on the inner and outer surface of respective ones of the splines ([0057] & [0058]; Figure 7—elements 33 & 38; contact electrode 33 is disposed on outer surface 36, wiring electrode 38 is disposed on inner surface facing balloon body 26).
Regarding claim 6, Basu in view of Sliwa and Vrba disclose all of the limitations of claim 4, as described above.
Basu further discloses wherein the inflatable balloon and the expandable basket assembly include a distal end ([0056]; Figure 3—element 32 & 80D).
Basu does not disclose the apparatus further comprising a support element connected to the distal end of the inflatable balloon and the distal end of the expandable basket assembly configured to maintain the gap of at least one millimeter between the fully inflated balloon and at least thirty percent of the inner surface area of the splines facing the inflatable balloon.
Vrba further teaches a support element connected to the distal end of the inflatable balloon and the distal end of the outer expandable assembly ([0266]; Figure 13A, 13B1, & 13B2—element 1316 & 1320; outer expandable member is bonded at its distal end to distal end of cone (1320) of inner balloon (1301)) configured to maintain the gap of at least one millimeter between the fully inflated balloon and at least thirty percent of the inner surface area of the outer expandable assembly facing the inflatable balloon ([0263]; separated by a gap of 0.5mm to 1.5mm).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as described above, as both references and the claimed invention are directed toward expandable ablation catheters with an inner balloon and electrodes disposed on an outer expandable member. As disclosed by Vrba, the two expandable members can be separated by a gap of 0.5mm to 1.5mm, as gaps allow for even distribution of fluid to the electrodes ([0263]), allow for an appropriate fluid flow and gap at each electrode, and  allow for electrode wires to extend and run along the space between the inner and outer expandable member ([00268]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Vrba, as such a modification would allow for appropriate fluid flow and gap at each electrode, and create space for electrode wires to extend.
Claims 10, 11, 23, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Basu in view of Bloom et al. (US 20130085493 A1), hereinafter Bloom.
	Regarding claim 10, Basu discloses all of the limitations of claim 1, as described above.
Basu further discloses wherein at least ninety percent of the electrodes ([0056]; Figure 3 & 6A—element 33) are disposed in a region of the expandable basket assembly ([0056] & [0057]; Figure 3 & 6A—element 30; leaf portion (30) of basket assembly carries electrode (33)).
Basu does not disclose at least ninety percent of the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region.
Bloom teaches an ablation catheter comprising an expandable member ([0044]; Figure 1—element 122) comprising a plurality of irrigation holes ([0046]; Figure 1 & 3B—elements 126) and electrodes disposed on the outer surface of the expandable member ([0044]; Figure 1—elements 156a & 156b), at least ninety percent of the electrodes are disposed in a region of the expandable basket assembly ([0047] & [0048]; Figure 1, 3A, & 3B—elements 156a, 156b, 158a, & 158b); electrodes disposed at sides of balloon body or in the distal region), and at least ninety percent of the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region ([0047]; Figure 1, 3A, & 3B—elements 126; weeping holes are located in balloon body in a region extending between electrodes; Figures 1, 3A, & 3B portray the majority of weeping holes 126 located distally of electrode region 156a, 156b, 158a, 158b).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as both references and the claimed invention are directed toward expandable ablation catheters. As disclosed by Bloom electrodes can be positioned in any region, for example electrodes located more distally is desirable for clearing clogged vessels, while electrodes positioned at the side is desirable for sealing of vessels, the weeping holes are preferably located in a region extending between the electrodes, the weeping holes can reduce the occurrence of tissue sticking to the tip and provides for cooling of electrode and tissue ([0047] & [0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as such a modification would allow for cooling of electrodes and tissue at the tip.
	 Regarding claim 11, Basu discloses all of the limitations of claim 1, as described above.
Basu further discloses wherein the electrodes ([0056]; Figure 3 & 6A—element 33) are disposed in a region of the expandable basket assembly ([0056] & [0057]; Figure 3 & 6A—element 30; leaf portion (30) of basket assembly carries electrode (33)).
Basu does not disclose the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region.
Bloom teaches an ablation catheter comprising an expandable member ([0044]; Figure 1—element 122) comprising a plurality of irrigation holes ([0046]; Figure 1 & 3B—elements 126) and electrodes disposed on the outer surface of the expandable member ([0044]; Figure 1—elements 156a & 156b), wherein the electrodes are disposed in a region of the expandable basket assembly ([0047] & [0048]; Figure 1, 3A, & 3B—elements 156a, 156b, 158a, & 158b); electrodes disposed at sides of balloon body or in the distal region), the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region. ([0047]; Figure 1, 3A, & 3B—elements 126; weeping holes are located in balloon body in a region extending between electrodes; Figures 1, 3A, & 3B portray the majority of weeping holes 126 located distally of electrode region 156a, 156b, 158a, 158b).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as both references and the claimed invention are directed toward expandable ablation catheters. As disclosed by Bloom electrodes can be positioned in any reason, for example electrodes located more distally is desirable for clearing clogged vessels, while electrodes positioned at the side is desirable for sealing of vessels, the weeping holes are preferably located in a region extending between the electrodes, the weeping holes can reduce the occurrence of tissue sticking to the tip and provides for cooling of electrode and tissue ([0047] & [0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as such a modification would allow for cooling of electrodes and tissue at the tip.
Regarding claim 23, Basu discloses all of the limitations of claim 19, as described above. 
Basu further discloses wherein at least ninety percent of the electrodes ([0056]; Figure 3 & 6A—element 33) are disposed in a region of the expandable basket assembly ([0056] & [0057]; Figure 3 & 6A—element 30; leaf portion (30) of basket assembly carries electrode (33))
Basu does not disclose at least ninety percent of the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region.
Bloom teaches an ablation catheter comprising an expandable member ([0044]; Figure 1—element 122) comprising a plurality of irrigation holes ([0046]; Figure 1 & 3B—elements 126) and electrodes disposed on the outer surface of the expandable member ([0044]; Figure 1—elements 156a & 156b), at least ninety percent of the electrodes are disposed in a region of the expandable basket assembly ([0047] & [0048]; Figure 1, 3A, & 3B—elements 156a, 156b, 158a, & 158b); electrodes disposed at sides of balloon body or in the distal region), at least ninety percent of the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region ([0047]; Figure 1, 3A, & 3B—elements 126; weeping holes are located in balloon body in a region extending between electrodes; Figures 1, 3A, & 3B portray the majority of weeping holes 126 located distally of electrode region 156a, 156b, 158a, 158b).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as both references and the claimed invention are directed toward expandable ablation catheters. As disclosed by Bloom electrodes can be positioned in any reason, for example electrodes located more distally is desirable for clearing clogged vessels, while electrodes positioned at the side is desirable for sealing of vessels, the weeping holes are preferably located in a region extending between the electrodes, the weeping holes can reduce the occurrence of tissue sticking to the tip and provides for cooling of electrode and tissue ([0047] & [0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as such a modification would allow for cooling of electrodes and tissue at the tip.
	Regarding claim 24 , Basu discloses all of the limitations of claim 19, as described above. 
	Basu further discloses wherein the electrodes ([0056]; Figure 3 & 6A—element 33) are disposed in a region of the expandable basket assembly ([0056] & [0057]; Figure 3 & 6A—element 30; leaf portion (30) of basket assembly carries electrode (33)).
Basu does not disclose the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region.
Bloom teaches an ablation catheter comprising an expandable member ([0044]; Figure 1—element 122) comprising a plurality of irrigation holes ([0046]; Figure 1 & 3B—elements 126) and electrodes disposed on the outer surface of the expandable member ([0044]; Figure 1—elements 156a & 156b), wherein the electrodes are disposed in a region of the expandable basket assembly ([0047] & [0048]; Figure 1, 3A, & 3B—elements 156a, 156b, 158a, & 158b); electrodes disposed at sides of balloon body or in the distal region), the irrigation holes of the inflatable balloon being disposed more proximally or more distally to the region ([0047]; Figure 1, 3A, & 3B—elements 126; weeping holes are located in balloon body in a region extending between electrodes; Figures 1, 3A, & 3B portray the majority of weeping holes 126 located distally of electrode region 156a, 156b, 158a, 158b).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as both references and the claimed invention are directed toward expandable ablation catheters. As disclosed by Bloom electrodes can be positioned in any reason, for example electrodes located more distally is desirable for clearing clogged vessels, while electrodes positioned at the side is desirable for sealing of vessels, the weeping holes are preferably located in a region extending between the electrodes, the weeping holes can reduce the occurrence of tissue sticking to the tip and provides for cooling of electrode and tissue ([0047] & [0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the expandable ablation catheter, as disclosed by Basu, to include the teachings of Bloom, as described above, as such a modification would allow for cooling of electrodes and tissue at the tip.
Conclusion
Accordingly, claims 1-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794